Citation Nr: 1244113	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for retropatellar pain syndrome of the right knee with lower leg pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1982 to February 2004, including confirmed service in the Southwest Theater of Operations, from June to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded the claim for further development.

The Board notes that the issues of entitlement to service connection for chronic low back pain and entitlement to service connection for retropatellar pain syndrome of the left knee were also originally developed for appellate review and were addressed in the August 2009 Board remand; however, service connection for both disorders was ultimately granted by the RO in a June 2010 rating action.  As such, those issues have been resolved and are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

In February 2010, the Board again remanded this remaining claim of entitlement to service connection for retropatellar pain syndrome of the right knee with lower leg pain for further development.  However, as additional medical comment was required, the Board requested a medical opinion from a specialist in the Veterans Health Administration (VHA) in October 2012.  This requested opinion was provided in November 2012.  While notice of this opinion has not yet been provided, in light of the fully favorable decision below, there is no prejudice in adjudicating the claim at this time.  See 38 C.F.R. § 20.903.

In the February 2012 Board remand, it was also noted that the August 2011 Written Brief Presentation raised the issues of entitlement to increased ratings for chronic low back pain and retropatellar pain syndrome of the left knee.  The Board referred these issues to the Agency of Original Jurisdiction (AOJ) for appropriate action.  However, to date, it does not appear any further development has been taken with respect to these claims.  As such, these issues have still not have not been adjudicated by the AOJ, and the Board is again referring them for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of retropatellar pain syndrome, anterior knee pain syndrome, and right knee tendonitis.  

2.  Resolving all reasonable doubt in the Veteran's favor, her right knee disabilities were incurred in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disabilities of retropatellar pain syndrome, anterior knee pain syndrome, and right knee tendonitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2012) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of her claim).

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that her current right knee disability was caused by either a fall she experienced during service or due to extensive running during service.

Her service treatment records (STRs) contain no reference to a specified right knee injury, although she was seen multiple times for her left knee.  In a "Report of Medical History" dated in July 2003, the Veteran reported "numbness in legs at times," "pain in legs when exercising at times," and "knee pain and swelling occasionally."

During a VA examination in November 2003 while still on active duty, the Veteran reported having had several years of fatigability and pain in her right and left knees, which became worse after running.  The examiner provided a diagnosis of bilateral knee pain.  A November 2003 radiologist's report found normal alignment, no osteoarthritic changes, no fracture, and no join effusion in the knees.

July 2005 radiology from Moncrief Army Community Hospital revealed that the Veteran had "old nonaggressive periosteal reaction at the posterior proximal tibial diaphysis on the right," and the examiner opined that it could be related to old stress injuries.  In August 2005 the Veteran had a bone scan which reported "no evidence for stress fracture seen on this study with special attention to the tibias and knees."
During a March 2011 VA examination she reported falling and receiving a direct blow to her right knee in 1997 or 1998, but stated that she had not sought treatment for any problems related to her right knee since leaving service.  The Veteran reported experiencing pain most days and occasional swelling.  She had full, pain free, range of motion.  The examiner diagnosed tendinitis of the right knee, and opined that it was less likely than not related to her service due to the lack of references to right knee complaints in the Veteran's STRs.  

In April 2011 the Veteran was afforded an additional VA examination where she provided the same history of a fall.  The examiner did not find signs of tendinitis, but instead diagnosed the Veteran with anterior knee pain.  The examiner added an addendum opinion in June 2011 after reviewing the Veteran's claims file, stating that the Veteran's right knee issues were less likely than not related to service.  An x-ray that month was interpreted by the radiologist as showing minimal medial compartment joint space narrowing but with normal and preserved patellofemoral bone spaces.  The examiner noted the x-ray showed well maintained patellofemoral joint and essentially maintained joints of the medial and lateral compartments as well. 

In an August 2011 the Veteran submitted an article from the National Institute of Health website on anterior knee pain to support a theory that her knee pain could be caused by strain or irritation from running. 

On a March 2012 VA examination the examiner diagnosed knee strain and opined that it was less likely than not due to an in-service injury due because the Veteran's STRs showed no record of any complaint or injury to the right knee.  No further rationale was provided.

In October 2012, the Board noted that, although negative opinions were provided by the March 2011, April 2011, and March 2012 VA examiners, they did not consider the Veteran's in-service complaints of knee pain in July 2003 and her complaints of bilateral knee pain and fatigability in November 2003.  Consequently, the Board requested a medical opinion from an orthopedic surgeon.  

In November 2012, this requested opinion was returned to the Board.  The orthopedic surgeon reviewed the claims file, including the reports of all three VA examinations and the Veteran's STRs.  The surgeon opined that it is more likely than not that the Veteran's right knee disability, to include tendonitis and knee strain is related to the reported knee pain in service.  By way of rationale, the surgeon pointed to the Veteran's clear documentation of various right knee disorders, which he states, are all the same diagnosis.  He also notes that these disorders are often caused by excess strain across the knee joint, which the Veteran states occurred from repetitive running.  Additionally, there is clear documentation in the Veteran's STRs of complaints of knee pain, swelling, and fatigability.  Moreover, the Veteran continued to have problems with her right knee after her separation from service.  The surgeon concluded that the Veteran has clear documentation of symptoms developing in service, which are consistent with the diagnosis of retropatellar pain syndrome, anterior knee pain syndrome, and tendinitis, that continued after her military service.  

Considering the conflicting evidence of record, the Board finds that the November 2012 VHA opinion provided by an orthopedic surgeon, a specialist in this field, is more probative in favor of the Veteran's claim than the previous VA compensation examinations.  The surgeon based his opinion on a review of the record for the pertinent medical and other history, including the in-service complaints of pain, and, more importantly, provided an adequate rationale for his positive opinion, which is compelling evidence in support of the Veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating that claims file review is not determinative of a medical opinion's probative value, though it is a factor to be considered in making this determination, especially if there is evidence that was not considered that potentially could impact the opinion, also that the majority of the opinion's probative value comes from the discussion of the medical rationale).

Finally, the Veteran's own statements in support of her claim indicate that she has experience pain and fatigability since her military service, which she is certainly competent to report.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  This lay evidence also is credible since her complaints and treatment for various right knee diagnoses are documented in the record.  And because this supporting lay evidence is both competent and credible, it is also probative of her claim that her right knee disability is attributable to her service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

As a final point, the Board notes that because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.

Accordingly, when resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a right knee disability, diagnosed as retropatellar pain syndrome, anterior knee pain syndrome, and right knee tendonitis, is warranted.  The appeal is granted.



ORDER

The claim of entitlement to service connection for a right knee disability, diagnosed as retropatellar pain syndrome, anterior knee pain syndrome, and right knee tendonitis, is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


